Exhibit 10.1
 
Mutual Termination Agreement
This Mutual Termination Agreement, dated March 11, 2016 (the “Agreement”), is by
and among Strand Life Sciences Private Limited (“Strand LS”), Strand Genomics,
Inc. (“SGI” and with Strand LS, “Strand”), and Venaxis, Inc. (“Venaxis”). 
Reference is made to the Master Agreement, dated January 26, 2016 (the “Master
Agreement”), by and among Strand and Venaxis, and in particular Section 7.1(a)
and Section 7.2 of the Master Agreement.  All defined terms used in this
Agreement without definition have the meanings set forth in the Master
Agreement.
WHEREAS, neither Strand nor Venaxis has received an Acquisition Proposal; and
WHEREAS, Strand and Venaxis have agreed to mutually terminate the Master
Agreement and the other Transaction Agreements.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties to this Agreement, intending to be
legally bound, hereby represent, warrant and covenant and agree as follows:
1.      Acquisition Proposal.  Each of Strand, SGI and Venaxis represents
warrants and covenants to the other Parties that as of the date of this
Agreement it has not received an Acquisition Proposal.  Notwithstanding any
other provision of this Agreement, the Parties agree that this Agreement will be
null and void ab initio if any representation in this Section 1 is incorrect in
any respect.
2.      Termination.  In accordance with Section 7.1(a) of the Master Agreement,
each of Strand LS, SGI and Venaxis agrees to terminate each of the Master
Agreement and each Transaction Agreement (the “Termination”).
3.      No Obligations.  Each Party acknowledges and agrees:  (a) no payments or
other obligations are due and owing to any Party under Section 7.3 of the Master
Agreement; and (b) under Section 7.2 of the Master Agreement, the Master
Agreement shall be void as of the date hereof (the “Termination Date”), there
shall be no liability on the part of any Party and, none of Strand LS, SGI,
Strand Shareholders nor Venaxis shall have any obligation or liability under the
Transaction Agreements, or be required to proceed to closing under any
Transaction Agreement.
4.      Mutual Release.  Except as set forth below, each of Strand LS, SGI,
Venaxis, for itself and its officers, directors, shareholders, affiliates,
lawyers, employees, subsidiaries, agents, predecessors, successors and assigns,
as applicable, hereby release and forever discharge any and all rights, claims,
demands, amounts due or alleged to be due, and causes of action, whether in law
or in equity, civil or administrative, known or unknown, existing or that may
exist as of the Termination Date, that it, he or she, has or may have had, and
asserted or could have asserted against any other Party and its officers,
directors, shareholders, employees, lawyers, advisors, agents, personal
representatives, heirs, predecessors, successors and assigns, as applicable
arising out of the Parties business relationship including but not limited to
the Master Agreement or other Transaction Agreements; provided, however, nothing
herein shall release Stephen T. Lundy or Venaxis from his or its obligation to
hold in strictest confidence all information relating to Strand’s business which
was disclosed to Stephen T. Lundy pursuant to the arrangement under which
Stephen T. Lundy was rendering advisory services to Strand through the
“Designated Person” as defined in such advisory services agreement; and
provided, further, nothing herein shall release or discharge any Party from its
obligation under, and consequences of a misrepresentation, breach of covenant or
warranty under, this Agreement.
 
1

--------------------------------------------------------------------------------

 
 
5.            Press Releases.  None of Strand LS, SGI nor Venaxis shall issue a
press release, or authorize a press release to be issued on its behalf, relating
to, or mentioning, the Termination or this Agreement unless it is either a joint
press release or is in the form reasonable satisfactory to the other Parties.  
Once a press release has been approved, the language can be subsequently re-used
by the issuing Party without the need for further consent.
6.            Form 8-K.  As required by the rules and regulations of the U.S.
Securities and Exchange Commission (“SEC”), Venaxis shall file a Form 8-K with
the SEC on a timely basis following the execution and delivery of this
Agreement.  The disclosure related to the Termination and this Agreement shall
be in the form attached hereto as Exhibit A.  Venaxis shall provide a copy of
the Form 8-K to Strand LS and SGI at the time of such filing.
7.       Miscellaneous.
(a)     Notices.  All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given (i) when delivered by electronic mail (with confirmation of receipt),
and with additional delivery under subsection (ii), (iii) or (iv) below; (ii)
when delivered by hand (with written confirmation of receipt); (iii) when
received by the addressee if sent by a nationally recognized overnight courier
(receipt requested); or (iv) on the third (3rd) day after the date mailed, by
certified or registered mail, return receipt requested, postage prepaid (for
U.S. delivery only).  Such communications must be sent to the respective Parties
at the following addresses (or at such other address for a Party as shall be
specified in a notice given in accordance with this Section 7(a)):
If to Strand and Strand Genomics:
Strand Life Sciences Private Limited
Kirloskar Business Park, 5th Floor
Bellary Road
Bengaluru, Karnataka 560024 India
Attn:  Thiru Reddy, Chief Financial Officer
Email:  thiru.reddy@strandls.com
 
Strand Genomics, Inc.
12635 East Montview Boulevard,
Suite 370
Aurora, CO 80045
Attn: Thiru Reddy, Chief Financial Officer
Email:  thiru.reddy@strandls.com
 
 
2

--------------------------------------------------------------------------------

 

 
with copies (which shall not constitute notice) to:
Baker & Hostetler LLP
45 Rockefeller Plaza
New York, NY 10111 USA
Attn:  Rajiv Khanna
Email: rkhanna@bakerlaw.com


and
Trilegal
The Residency
7th Floor, 133/1, Residency Road
Bangalore 560 025
Attn: Kosturi Ghosh
Email: kosturi.ghosh@trilegal.com


If to Venaxis:
1585 South Perry Street
Castle Rock, CO 80104 USA
Attn:  Steve Lundy, CEO
Email:  slundy@venaxis.com


with a copy (which shall not constitute notice) to:
Ballard Spahr LLP
1735 Market Street, 51st FL
Philadelphia, PA 19103 USA
Attn:  Mary J. Mullany
Email:  mullany@ballardspahr.com
 
(b)      Interpretation.  This Agreement shall be construed without regard to
any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.
(c)      Headings.  The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.
(d)      Severability.  If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.  Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
 
3

--------------------------------------------------------------------------------

 
 
(e)      Entire Agreement.  This Agreement constitutes the sole and entire
agreement of the Parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings
and agreements, both written and oral, with respect to such subject matter.
(f)      Successors and Assigns.  This Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective successors and
permitted assigns.  No Party may assign its rights or obligations hereunder
without the prior written consent of the other Parties, which consent shall not
be unreasonably withheld or delayed.
(g)     Amendment and Modification; Waiver.  This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each Party.  No
waiver by any Party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the Party so waiving.  No waiver
by any Party shall operate or be construed as a waiver in respect of any
failure, breach or default not expressly identified by such written waiver,
whether of a similar or different character, and whether occurring before or
after that waiver.  No failure to exercise, or delay in exercising, any right,
remedy, power or privilege arising from this Agreement shall operate or be
construed as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
(h)     Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
(i)            This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York without giving effect to any
choice or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of Laws of any
jurisdiction other than those of the State of New York.
(ii)            THE PARTIES HEREBY CONSENT TO BE SUBJECT TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND IN THE ABSENCE OF SUCH FEDERAL JURISDICTION, THE PARTIES CONSENT
TO BE SUBJECT TO THE EXCLUSIVE JURISDICTION OF ANY COURT OF GENERAL JURISDICTION
IN THE CITY OF NEW YORK NEW YORK, AND HEREBY WAIVE THE RIGHT TO ASSERT THE LACK
OF PERSONAL OR SUBJECT MATTER JURISDICTION OR IMPROPER VENUE IN CONNECTION WITH
ANY SUCH SUIT, ACTION OR OTHER PROCEEDING.  SERVICE OF PROCESS, SUMMONS, NOTICE
OR OTHER DOCUMENT GIVEN IN ACCORDANCE WITH SECTION 7(a) SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH
COURT.  THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
(iii)            EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT OR THE OTHER TRANSACTION AGREEMENTS IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
OTHER TRANSACTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. 
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 7(h)(iii).
 
4

--------------------------------------------------------------------------------

 
(i)      Specific Performance.  The Parties agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
the terms hereof and that the Parties shall be entitled to seek specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.
 
(j)       Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement.  A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.
[Signatures on next page.]
 
 
 
5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 
VENAXIS:
     
VENAXIS, INC.
     
By:
 /s/ Stephen T. Lundy  
Name: Stephen T. Lundy
 
Title: Chief Executive Officer and President
         
STRAND:
     
STRAND LIFE SCIENCES PRIVATE LIMITED
     
By:
 /s/ Thiru Reddy  
Name: Thiru Reddy
 
Title:  Chief Financial Officer
         
STRAND GENOMICS:
     
STRAND GENOMICS, INC.
     
By:
 /s/ Thiru Reddy  
Name: Thiru Reddy
 
Title:  Chief Financial Officer
       

6

--------------------------------------------------------------------------------

EXHIBIT A
 
 


Item 1.02                          Termination of a Material Definitive
Agreement.
As previously reported, on January 26, 2016 Venaxis, Inc. (the “Company”)
entered into a Master Agreement (the “Master Agreement”) with Strand Life
Sciences Private Limited (“Strand”) and Strand Genomics, Inc. (“SGI”), and
entered into related Share Sale Agreements and Investment Agreements with the
holders of more than 90% of the Strand shares, and entered into an Asset
Purchase Agreement with SGI (the “APA”).  The entry into these material
definitive agreements was reported on a Current Event on Form 8-K filed by the
Company with the Securities and Exchange Commission on January 27, 2016.
On March 11, 2016, the Company, Strand and SGI entered into a Mutual Termination
Agreement to terminate in full the Master Agreement.  The termination of the
Master Agreement automatically causes a termination of the APA and each of the
Share Sale Agreements and Investment Agreements, as well as the termination of
other “Transaction Agreements” as defined in the Master Agreement.
The Company, Strand and SGI determined that the transactions contemplated by the
Master Agreement and other Transaction Agreements were not able to be completed
timely, despite the parties’ respective best efforts, and the continued
uncertainty was negatively impacting the efforts of the parties to advance their
respective business plans.
Pursuant to the Mutual Termination Agreement, each of the parties was relieved
of any obligations or responsibilities under the Master Agreement or other
Transaction Agreements.  Each of the parties is responsible for its respective
costs.
The Mutual Termination Agreement is attached to this Current Report on Form 8-K
as Exhibit 10.1, and the foregoing description of the Mutual Termination
Agreement is qualified by its entirety with reference to the entire agreement.
The press release issued by the Company on March 14, 2016 is attached to this
Form 8-K as Exhibit 99.1 and incorporated by reference herein.
Venaxis has begun to evaluate alternatives available to it in light of the
termination of the Master Agreement and other Transaction Agreements, and
expects to provide an update to its investors when practicable.




 
 
7